Citation Nr: 0628059	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  02-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, claimed as secondary to service-connected knee 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from November 1944 to March 
1947, and from August 1950 to October 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).   

The Board has granted the veteran's motion to advance this 
case on the docket due to his advanced age.


FINDING OF FACT

The veteran's current lumbar spine disorder was not caused or 
aggravated by a service-connected disability, to include 
right and left knee disabilities.


CONCLUSION OF LAW

A lumbar spine disability was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty-to-assist notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  Letters from the 
RO dated in October 2001, September 2004 and March 2006 
provided the appellant with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The September 2004 letter specifically told the 
appellant that he should submit any evidence in his 
possession.  The Board also notes that in May 2006 additional 
notice was provided regarding potential ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's service medical 
records and post service treatment records.  The appellant 
has declined a hearing.  He was afforded VA examinations, and 
relevant opinions have been obtained.  The Board does not 
know of any additional relevant evidence which exists but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  To establish entitlement to service connection 
on a secondary basis, there must be competent medical 
evidence of record establishing that a current disability is 
proximately due to or the result of a service-connected 
disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  This regulation has been interpreted by the United 
States Court of Appeals for Veterans Claims (Court) to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran has previously established service connection for 
multiple disabilities, including a right knee disability 
manifested by limitation of extension associated with right 
knee status post arthroscopy with chondromalacia patellar 
bipartite patella and quadriceps weakness secondary to 
patellar dislocation, rated as 30 percent disabling under 
Diagnostic Code 5261; right knee status post arthroscopy with 
chondromalacia patellar bipartite patella and quadriceps 
weakness secondary to patellar dislocation, rated as 20 
percent disabling under Diagnostic Code 5257; a left knee 
condition, rated as 20 percent disabling under Diagnostic 
Code 5257; and a left knee disability manifested by 
limitation of extension associated with left knee condition, 
rated as 10 percent disabling under Diagnostic Code 5261.   

The veteran's service medical records are negative for any 
references to a lumbar spine disability.  The report of a 
physical examination conducted upon separation from service 
in March 1947 shows that there were no musculoskeletal 
defects.  Similarly, the report of medical examination 
conducted in September 1951 for the purpose of separation 
from the veteran's second period of active service shows that 
clinical evaluation of the spine was normal.  There is also 
no evidence of the presence of arthritis of the spine within 
a year after separation from service.  The earliest medical 
evidence of the presence of a spine disorder is from many 
years after separation from service.   

The veteran contends that the current spine disorder was 
caused or aggravated as a result of the service-connected 
knee disorders.  The evidence presented relative to this 
issue includes a letter from a private physician, Carlos R. 
Nieves Martinez, M.D., dated in November 2002 which states 
that the veteran was "a 77 years old male with history[y] of 
fall to floor at home on June 2001 after loss of strength at 
his Left Knee, having severe Lumbo Sacral Muscle Spasm, who 
[is] still on active treatment due to persistent pain."  
However, the examiner was apparently only repeating the 
history provided by the veteran rather than offering his own 
medical opinion.  The fact that the veteran's own account of 
the etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet.App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

All other opinions of record clearly weigh against the claim.  
The report of a cervical spine examination conducted by the 
VA in January 2003 reflects that the examiner reviewed the 
veteran's claims file and concluded that "It is my opinion 
that his current low back condition is unlikely secondary to 
SC bilateral knee condition."  The examiner further stated 
that "It is my opinion that his low back condition is due to 
the natural process of aging."  

Similarly, the report of a spine examination conducted by the 
VA in February 2005 contains the following opinion:

Chronic active lumbosacral strain-myositis as well 
as rest of the lumbosacral conditions mentioned 
above, are not related to any specific event during 
military service as per claim folder is silent as 
to any diagnosis, treatment or complaints for any 
lumbosacral area conditions.  Patient actually 
suffering from a lumbosacral strain-myositis and 
also from the degenerative joint disease, in his 
lumbosacral area.  Degenerative joint disease 
affecting him is an aging process not related or 
etiologically related to veteran's service-
connected disabilities.  There is not an increase 
in severity beyond its natural progress as a result 
of his service-connected disabilities of his knees 
problems.  

Finally, in an addendum dated in March 2006, the VA examiner 
stated that:

Lumbar spine disability found in February 2005 
examination is less likely than not related to 
patient's service-connected knee disabilities.  
Patient's low back pain is related to degenerative 
joint disease in lumbosacral spine and not to 
biomechanics involved in knees articulations.  
Degenerative joint disease in lumbosacral area is 
an aging process not related, caused by, or 
aggravated by knee conditions.

Thus, the preponderance of the competent evidence of record 
shows that there was no etiological relationship, either 
through causation or aggravation, between the veteran's 
service-connected knee disorders and his lumbar spine 
disorder.  The Board has noted that the veteran has expressed 
his own opinion that his service-connected disorder caused or 
aggravated his lumbar spine disorder.  However, the Board 
notes that the veteran is not competent, as a lay person, to 
make such a medical judgment. See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, the Board concludes 
that the veteran's current lumbar spine problems were not 
proximately due to or the result of a service-connected 
disability.  


ORDER

Service connection for a lumbar spine disorder, claimed as 
secondary to service-connected disabilities, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


